Exhibit 10.1

ANALOGIC CORPORATION

CHANGE OF CONTROL AGREEMENT

THIS AGREEMENT (the “Agreement”) by and between Analogic Corporation, a
Massachusetts corporation (the “Company”), and John Millerick (the “Executive”),
dated December 24, 2008 (the “Agreement Date”).

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat, or occurrence of a Change of Control (as defined below).
Therefore, to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions

(a) An “Affiliate” of, or a Person “Affiliated” with, a specified Person, means
a Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the Person
specified.

(b) “Effective Date” means the first date during the Change of Control Period on
which a Change of Control occurs; provided that the Executive is employed by the
Company on that date.

(c) “Change of Control Period” means the period beginning on the Agreement Date
and ending on the third anniversary of the Agreement Date. However, beginning on
the first anniversary of the Agreement Date, and on each successive anniversary
of the Agreement Date (each of such first and successive anniversaries being
referred to herein as a “Renewal Date”), the Change of Control Period will be
automatically extended so that it terminates 36 months after the Renewal Date,
unless, at least 60 days prior to that Renewal Date, the Company notifies the
Executive that the Change of Control Period will not be so extended.

(d) “Company” means, collectively, the Company and its Subsidiaries except for
purposes of Section 2 or where the context clearly requires otherwise.

(e) “Person” has the meaning given to that term in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), but
excluding any Person described in and satisfying the conditions of
Rule 13d-1(b)(1) under Section 13 of the Exchange Act.

(f) “Subsidiary” means any corporation, limited liability company, partnership
or other entity that is an Affiliate of the Company.



--------------------------------------------------------------------------------

2. Change of Control. “Change of Control” means any of the following provided
that such event also constitutes a “change in control event” within the meaning
of Section 409A of the Internal Revenue Code and the guidance issued thereunder
“Section 409A.”

(a) any acquisition or series of acquisitions by any Person other than (i) the
Company, (ii) any Subsidiary, (iii) any employee benefit plan of the Company or
any Subsidiary, or (iv) any Person holding common shares of the Company for or
pursuant to the terms of such employee benefit plan, which acquisition or
acquisitions result in such Person (such Person being referred to herein as the
“Acquirer”) becoming the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (the
“Acquired Company Securities”) constituting 35% or more of either (i) the then
outstanding shares of the common stock of the Company (“Outstanding Company
Common Stock”), or (ii) the combined voting power of the Company’s then
outstanding securities that are then entitled to vote generally in the election
of directors of the Company (“Outstanding Company Voting Securities”), except
that any such acquisition or acquisitions of Outstanding Company Common Stock or
Outstanding Company Voting Securities by the Acquirer will not constitute a
Change of Control where, and so long as, the Acquirer (i) does not ever exercise
the voting power of its Outstanding Company Common Stock or its Outstanding
Company Voting Securities, (ii) does not ever otherwise exercise control with
respect to any matter concerning or affecting the Company, and (iii) promptly,
but in no event longer than six (6) months after it acquires the Outstanding
Company Common Stock or Outstanding Company Voting Securities, sells, transfers,
assigns, or otherwise disposes of, to a person that is not an Affiliate of the
Acquirer, that portion of the Acquired Company Securities which is necessary to
achieve all of the following results and objectives: to cause the Acquirer to
become the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of Acquired Company Securities that constitute less than
20% of (A) the then existing Outstanding Company Common Stock, and (B) the then
existing Outstanding Company Voting Securities; or

(b) approval by the stockholders of the Company of an agreement to merge or
consolidate or otherwise reorganize, with or into one or more Persons that are
not Affiliates of the Company, as a result of which less than 50% of the
outstanding voting securities of the surviving or resulting entity immediately
after any such merger, consolidation, or reorganization are, or will be, owned,
directly or indirectly, by Persons that were stockholders of the Company
immediately before such merger, consolidation, or reorganization.

3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company,
for the period commencing on the Effective Date and ending at the end of the
12th month following the Effective Date (the “Employment Period”).

4. Terms of Employment

(a) Position and Duties.

(i) During the Employment Period, (A) the Executive’s position (including,
without limitation, offices, titles, and reporting requirements), authority,
duties, and responsibilities shall be at least commensurate in all material
respects with the most significant of, and the highest grade or level of, those
that were held or exercised by the Executive or assigned to the Executive at any
time during the 120-day period immediately preceding the Effective Date, and
(B) the Executive’s services shall be performed at the location where the
Executive was employed immediately preceding the Effective Date or any other
location less than 35 miles from Ipswich, MA.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
full-time attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to

 

2



--------------------------------------------------------------------------------

use the Executive’s reasonable best efforts to perform faithfully and
efficiently such responsibilities. During the Employment Period, it shall not be
a violation of this Agreement for the Executive to (A) serve on corporate,
civic, or charitable boards or committees, (B) deliver lectures, fulfill
speaking engagements, or teach at educational institutions, and (C) manage
personal investments, so long as these activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement, if and to the extent that any such
activities have been conducted by the Executive prior to the Effective Date.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive from
the Company an annual base salary (“Annual Base Salary”), paid at a biweekly
rate, equal to the base salary in effect immediately prior to the Effective
Date. During the Employment Period, the Executive’s Annual Base Salary shall be
reviewed at least annually and shall be adjusted at any time and from time to
time as shall be consistent with adjustments in base salary generally awarded in
the ordinary course of business to other peer executives of the Company. Annual
Base Salary shall not be reduced after any such increase, and, after any such
increase, the term “Annual Base Salary” shall refer to the Annual Base Salary as
so increased.

(ii) Annual Bonus. The Executive shall be eligible for an annual bonus (the
“Annual Bonus”) in accordance with the Company’s then existing incentive plan.

(iii) Incentive, Savings, Retirement and Welfare Plans. The Executive, and the
Executive’s family, as the case may be, shall be eligible to participate in and
shall receive benefits under, during the Employment Period, all incentive,
savings, retirement and welfare plans, practices, policies, and programs
generally applicable to other peer executives of the Company, but in no event
shall such plans, practices, policies, and programs provide the Executive (or
the Executive’s family) with incentive opportunities (measured with respect to
both regular and special incentive opportunities), savings opportunities,
retirement benefits opportunities or welfare benefits that are, in each case,
less favorable, in the aggregate, than the most favorable of the corresponding
opportunities that were provided by the Company for the Executive under such
plans, practices, policies, and programs as were in effect at any time during
the 120-day period immediately preceding the Effective Date.

(iv) Business Expenses. During the Employment Period, the Executive shall be
entitled to receive from the Company prompt reimbursement for all reasonable
business expenses incurred by the Executive in accordance with the practices,
policies, and procedures of the Company.

(v) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to receive from the Company fringe benefits in accordance with the
practices, policies, and programs of the Company as were in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date.

(vi) Vacation. During the Employment Period, the Executive shall be entitled to
receive from the Company paid vacation in accordance with the most favorable
plans, practices, policies, and programs of the Company as were in effect for
the Executive at any time during the 120-day period immediately preceding the
Effective Date.

 

3



--------------------------------------------------------------------------------

5. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that a Disability (as defined below) of the
Executive has occurred during the Employment Period, it may give to the
Executive written notice of its intent to terminate the Executive’s employment
with the Company. The Executive’s employment with the Company shall terminate
effective on the Executive’s receipt of such notice (the “Disability Effective
Date”). “Disability” means the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for 60 consecutive business days as
a result of incapacity due to mental or physical illness which is determined by
the Board acting reasonably to be total and permanent.

(b) Cause. The Company may terminate the Executive’s employment with the Company
during the Employment Period for Cause (as defined below). “Cause” means a
material breach by the Executive of this Agreement, gross negligence or willful
misconduct in the Executive’s performance of his or her duties with the Company,
dishonesty to the Company on the part of the Executive, or the commission by the
Executive of a felony that results in a felony conviction of the Executive in a
court of competent jurisdiction.

(c) Good Reason. The Executive may terminate the Executive’s employment with the
Company during the Employment Period for Good Reason (as defined below). “Good
Reason” means:

(i) the assignment to the Executive of any materially lesser responsibilities or
duties inconsistent in any respect with the Executive’s position (including,
without limitation, offices, titles, and reporting requirements), authority,
duties, or responsibilities as contemplated by Section 4(a),

(ii) any failure by the Company to comply with any of the provisions of
Section 4(b),

(iii) the Company requiring the Executive to be based at any location other than
those locations described in Section 4(a)(i);

(iv) any purported termination by the Company of the Executive’s employment
other than as expressly permitted by this Agreement; or

(v) any failure by any successor to the Company to comply with and satisfy
Section 12(c), provided that such successor has received at least ten days prior
written notice from the Company or the Executive of the requirements of
Section 12(c).

(d) Notice of Termination.shall be delivered as follows:

(i) Any termination by the Executive for Good Reason shall be communicated by
means of a written notice delivered by the Executive to the Company within 90
days1 of the initial existence of the occurrence or condition on which the
Executive bases his claim for Good Reason. If the condition is capable of being
corrected, the Company shall have 30 days during which it may remedy the
condition. If the condition is fully remedied within such time period, the
Company shall

 

4



--------------------------------------------------------------------------------

notify the Executive in writing with in the 30 day correction period and the
Company shall not owe the amounts otherwise required to be paid under this
Agreement. If the condition is not corrected, the Executive must leave
employment within one year after the Company fails to cure the condition giving
rise to the Executive’s claim for Good Reason.

(ii) Any termination by the Company for Cause or by the Executive for Good
Reason shall be communicated by a Notice of Termination (as defined below) to
the other party. A “Notice of Termination” means a written notice that
(I) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the Date of Termination (which shall be not more than 15 days after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance hat contributes to a
showing of Good Reason or Cause, as the case may be, shall not waive any right
of the Executive or the Company or preclude the Executive or the Company from
asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights.

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date of termination that may be specified in
the Notice of Termination, provided, however, that (I) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination means the date on which the Company notifies the Executive
of such termination, and (ii) if the Executive’s employment is terminated by
reason of death or Disability, the Date of Termination means the date of death
of the Executive or the Disability Effective Date, respectively.

6. Obligations of the Company upon Termination.

(a) All payments of obligations of the Company under this Section 6 shall be
distributed subject to the provisions of Appendix A.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations under this Agreement to the Executive’s legal
representatives, except for the following obligations (the amounts described in
clauses (I), (ii), and (iii) are “Accrued Obligations”):

(i) payment of the Executive’s Annual Base Salary through the Date of
Termination to the extent not yet paid;

(ii) Payment of any Annual Bonus earned but not yet paid; and

(iii) Payment of any accrued vacation pay not yet paid.

All Accrued Obligations shall be paid to the Executive’s estate or beneficiary,
as applicable, in a lump sum in cash within 30 days after the Date of
Termination.

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations under the Agreement to the Executive,
except for all Accrued Obligations. All Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days after the Date of Termination.

 

5



--------------------------------------------------------------------------------

(d) Cause; Other Termination by the Executive. If the Executive’s employment is
terminated for Cause, or if Executive terminates employment for other than Good
Reason, in either case during the Employment Period, this Agreement shall
terminate without further obligations under this Agreement to the Executive,
except for the obligation to pay to the Executive the Annual Base Salary through
the Date of Termination to the extent not yet paid.

(e) Other Termination by the Company; Good Reason. If, during the Employment
Period, the Company shall terminate the Executive’s employment other than for
Cause and not by reason of the Executive’s Disability or the Executive shall
terminate his or her employment for Good Reason:

(i) the Company shall pay to the Executive the aggregate of the following
amounts, such amounts to be payable by the Company in a lump sum in cash:
subject to the satisfaction of the terms of Section 8 hereof within 60 days
after the Date of Termination:

A. all Accrued Obligations (which shall be paid within 30 days after the Date of
Termination ;

B. one times the sum of (i) the Executive’s Annual Base Salary, and (ii) any
Annual Bonus to which the Executive is entitled under the Company’s then
existing incentive plan;

C. up to $25,000 for executive outplacement services actually utilized by the
Executive and directly related to the termination of employment, on the receipt
by the Company of written receipts or other appropriate documentation;

(ii) for 12 months, or such longer period as any plan, practice, policy, or
program may provide, the Company shall continue welfare benefits to the
Executive and, where applicable, the Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, practices,
policies, and programs described in Section 4(b)

(iii) if the Executive’s employment had not been terminated; provided, however,
that if the Executive becomes employed elsewhere during the Employment Period
and is thereby afforded welfare and insurance benefits that are comparable to
those described in Section 4(b)(iii), the Company’s obligation to continue
providing the Executive with such benefits shall cease or be correspondingly
reduced, as the case may be.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive, or other plans, practices, policies, or programs provided by the
Company and for which the Executive may qualify, nor shall anything herein limit
or otherwise affect such rights as the Executive may have under any other
agreements with the Company. This Agreement is not intended to affect the
Executive’s rights under the Severance Plan for Management Employees for
terminations preceding a Change in Control. Amounts that are vested benefits or
that the Executive otherwise is entitled to receive under any plan, practice,
policy, or program of the Company on or subsequent to the Date of Termination
shall be payable in accordance with such plan, practice, policy, or program,
except as may be explicitly provided otherwise in this Agreement.

8. General Release and Waiver. In exchange for the consideration provided under
this Agreement, the Executive agrees to sign a General Release and Waiver of age
and other discrimination claims on a form provided by the Company at the time of
separation. This waiver must be signed (and any applicable revocation period
must expire) no later than 60 days after the Termination Date.

 

6



--------------------------------------------------------------------------------

9. Confidential Information; Non-Compete.

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge, or data relating to
the Company and its respective businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company, communicate or divulge
any such secret or confidential information, knowledge, or data to anyone other
than the Company and those designated by it. In addition, to the extent that the
Executive is a party to any other agreements relating to non-competition,
confidential information, inventions, or similar matters with the Company, the
Executive shall continue to comply with the provisions of such other agreements.
In addition to the obligations under this Section 9(a), the Executive shall
execute any other documents which relate to the subject matter of this
Section 9(a) and which are required generally by the Company of its executive
officers, and such other documents already executed or executed after the
effective date of this Agreement shall thereby become part of this Agreement.
Nothing in this Agreement shall be construed as modifying any provisions of such
other agreements or documents. In the case of any inconsistency between such
other agreements and documents and this Agreement, the broader provision shall
prevail. If the Executive breaches this Section 9(a) or a covenant not to
compete or confidentiality provision in any such other agreement or document,
that breach shall be considered a breach of this Agreement. In addition to any
other rights the Company may have for such breach if such breach occurs after
the termination of employment, the Executive shall forfeit the benefits under
Section 6(d). If such breach is determined retroactively, the Executive shall
pay promptly to the Company the amount the Company paid or incurred to provide
any benefits to Executive after the date of such breach.

(b) The Executive acknowledges that the Company will suffer damages incapable of
ascertainment if any of the provisions of subsection (a) are breached and that
the Company will be irreparably damaged if the provisions of subsection (a) are
not enforced. Therefore, should any dispute arise with respect to the breach or
threatened breach of subsection (a), the Executive agrees and consents that in
addition to any other remedies available to the Company, an injunction or
restraining order or other equitable relief may be issued or ordered by a court
of competent jurisdiction restraining any breach or threatened breach of
subsection (a). The Executive agrees not to urge in any such action that an
adequate remedy exists at law.

10. Public Announcements. The Executive shall not issue any press release or
otherwise make any public statement with respect to the Company, this Agreement,
or the transactions contemplated herein.

11. Arbitration. Any dispute, controversy, or claim arising out of or relating
to this Agreement, or any breach hereof, shall be determined and settled by
arbitration to be held in Boston, Massachusetts, pursuant to the commercial
rules of the American Arbitration Association or any successor organization and
before a panel of three arbitrators. Any award rendered shall be final,
conclusive, and binding on the parties.

 

7



--------------------------------------------------------------------------------

12. Successors.

(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company and any successor to all or
substantially all of its business or assets which assumes and agrees to perform
this Agreement by operation of law or otherwise.

13. Miscellaneous.

(a) All notices and other communications given pursuant to this Agreement shall
be in writing and shall be deemed received (i) on the calendar day following the
date such notice is sent if (A) delivered by hand, or (B) delivered via
overnight delivery by Express Mail, Federal Express, or other national overnight
delivery service, or (ii) on the fifth (5 th ) calendar day following the date
such notice is sent, if sent by registered or certified mail, return receipt
requested, in every case, to the appropriate party at the address given below
for such party (or to such other address designated by the party in writing and
delivered to the other party pursuant to this Section 13(a)).

If to the Executive:

Mr. John Millerick

212 Country Club Way

Ipswich, MA 01938

If to the Company:

Analogic Corporation

8 Centennial Drive

Peabody, Massachusetts 01960

Attn: President

(b) The Company shall deduct or withhold from salary payments, and from all
other payments made to the Executive pursuant to this Agreement, all amounts
that may be required to be deducted or withheld under any applicable law now in
effect or that may become effective during the term of this Agreement
(including, without limitation, social security contributions and income tax
withholdings).

 

8



--------------------------------------------------------------------------------

(c) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without reference to principles of
conflict of laws. The Executive consents to jurisdiction in Massachusetts and
venue in Suffolk County for purposes of all claims arising under this Agreement.
The captions of this Agreement are not part of the provisions of this Agreement
and shall have no force or effect. Except as specifically referenced in this
Agreement (including, without limitation, agreements referenced in Section 7
which shall be treated as being specifically referenced in this Agreement), no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter of this Agreement, have been made by either party
that are not expressly set forth in this Agreement. No provision of this
Agreement may be waived, modified, or amended, orally or by any course of
conduct, unless such waiver, modification, or amendment is set forth in a
written agreement duly executed by the parties or their respective successors
and legal representatives. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. The Executive’s or the Company’s failure to insist
on strict compliance with any provision in any particular instance shall not be
deemed to be a waiver of that provision or any other provision.

IN WITNESS WHEREOF, the Executive has set his or her hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name and on its behalf, all as of the day and year first
above.

 

ANALOGIC CORPORATION By:   /s/ James W. Green James Green President and CEO
EXECUTIVE: /s/ John J. Millerick John Millerick

 

9



--------------------------------------------------------------------------------

Appendix A: Payments Subject to Section 409A

Subject to the provisions in this Appendix A, any severance payments or benefits
under this Agreement shall begin only upon the date of the Executive’s
“separation from service” (determined as set forth below) which occurs on or
after the date of termination of employment. The following rules shall apply
with respect to distribution of the payments and benefits, if any, to be
provided to the Executive under this Agreement:

1. It is intended that each installment of the severance payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code and the guidance issued
thereunder (“Section 409A”). Neither the Company nor the Executive shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

2. If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.

3. If, as of the date of the Executive’s “separation from service” from the
Company, the Executive is a “specified employee” (within the meaning of
Section 409A), then:

(a) Each installment of the severance payments and benefits due under this
Agreement that, in accordance with the dates and terms set forth herein, will in
all circumstances, regardless of when the separation from service occurs, be
paid within the short-term deferral period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

(b) Each installment of the severance payments and benefits due under this
Agreement that is not described in paragraph (a) above and that would, absent
this subsection, be paid within the six-month period following the Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of severance
payments and benefits if and to the maximum extent that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the Executive’s second taxable year following the Executive’s taxable year in
which the separation from service occurs.

4. The determination of whether and when the Executive’s separation from service
from the Company has occurred shall be made in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this paragraph 8.4, the “Company” shall include all
persons with whom Skyworks would be considered a single employer as determined
under Treasury Regulation Section 1.409A-1(h)(3).

 

10



--------------------------------------------------------------------------------

5. All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

6. The Company may withhold (or cause to be withheld) from any payments made
under this Agreement, all federal, state, city or other taxes as shall be
required to be withheld pursuant to any law or governmental regulation or
ruling.

 

11